DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.
 
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the RCE filed on 01/26/2022.
•	Claims 1, 11, and 20 have been amended by Examiner’s amendment below.
•	The previous 112, 101, and 103 rejections are hereby withdrawn due to the claim amendments.
•	Claims 1-20 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelly Stewart (Reg. No. 71,949) on February 18, 2022.

Listing of Claims
1. (Currently Amended)  A server computer system comprising:
a communications module;
a processor coupled to the communications module; and
a memory storing processor-executable instructions which, when executed, configure the processor to:
	receive, via the communications module, a message representing a request for a transfer;
	perform a series of automated processing operations on the message, the processing operations including at least a first processing operation and a second processing operation;
	while the series of automated processing operations are being performed:
		provide, via the communications module and to a client device associated with an authenticated entity, a transfer interface, the transfer interface including an interface element for selecting the transfer;
		receive, via the communications module, an indication of a selection of the transfer; 
		in response to receiving the indication of the selection, retrieve stage state data, the stage state data indicating a current one of the automated processing operations in the series; 
		provide, to the client device and in real-time or near real-time, an updated transfer interface, the updated transfer interface including a representation of the series of automated processing operations and identifying one of the processing operations in the series as a current processing operation, the representation of the current processing operation selectable to input a processing command causing the server computer system to send an electronic message to a system performing the current processing operation, the electronic message including a request for further details about the current processing operation;

		responsive to determining that the current processing operation has been completed, , in real time or near real time, the representation of the next current processing operation as being selectable to input a processing command causing the server computer system to send an electronic message to a system performing the next current processing operation.

2. (Original)  The server computer system of claim 1, wherein the first processing operation is performed by:
evaluating the message based on first defined criteria to determine whether the message passes the first processing operation or fails the first processing operation;
when the message fails the first processing operation:
		sending, via the communications module, a notification to an administrator device; and
		upon receiving a release command from the administrator device, determining that the message has passed the first processing operation; and
when the message is determined to have passed the first processing operation:
		initiating the second processing operation for the message; and
		updating the stage state data stored in the memory to reflect that the second processing operation has been initiated.

3. (Original)  The server computer system of claim 2, wherein the second processing operation is performed by:
evaluating the message based on second defined criteria to determine whether the message passes the second processing operation or fails the second processing operation;
when the message fails the second processing operation:
		repeatedly re-evaluating the message based on the second defined criteria until the message is determined to have passed the second processing operation; and
when the message is determined to have passed the second processing operation:
		initiating a third processing operation for the message; and
		updating the stage state data stored in the memory to reflect that the third processing operation has been initiated.

4. (Original)  The server computer system of claim 1, wherein the message includes a free format message and wherein at least one of the processing operations in the series evaluates whether the message includes required data and wherein the message is determined to have failed that one of the processing operations when the message does not include the required data.

5. (Original)  The server computer system of claim 1, wherein at least one of the processing operations in the series compares data in the message to a blacklist and wherein the message is determined to have failed that one of the processing operations when the data in the message corresponds to an entry in the blacklist.

6. (Original)  The server computer system of claim 1, wherein at least one of the processing operations in the series performs a resource check for a transferor associated with the message by querying a database to identify available resources for the transferor and wherein the message is determined to have failed that one of the processing operations when the transferor is determined to have insufficient resources.

7. (Previously Presented)  The server computer system of claim 1, wherein the processor-executable instructions further configure the processor to:
receive an indication of the processing command; and
perform a processing operation associated with the message based on the processing command.

8. (Original)  The server computer system of claim 1, wherein the processor-executable instructions further configure the processor to:
	send, via the communications module and to a third-party server, a request for external processing data associated with the message; 
receive, via the communications module and from the third-party server, the external processing data associated with the message; and
	send, to the client device, an external processing indication based on the external processing data, wherein the client device is configured to update the transfer interface based on the external processing indication.

9. (Original)  The server computer system of claim 8, wherein the external processing data indicates hop information for the message.

10. (Original)  The server computer system of claim 9, wherein the hop information indicates one or more of: a number of hops of a message, a fee at one or more of the hops, and an exchange rate applied at one or more of the hops.

11. (Currently Amended)  A method performed at a server computer system, the method comprising:
receiving a message representing a request for a transfer;
performing a series of automated processing operations on the message, the processing operations including at least a first processing operation and a second processing operation;
while the series of automated processing operations are being performed:
	providing, to a client device associated with an authenticated entity, a transfer interface, the transfer interface including an interface element for selecting the transfer;
	receiving an indication of a selection of the transfer; 
	in response to receiving the indication of the selection, retrieving stage state data, the stage state data indicating a current one of the automated processing operations in the series; 
	providing, to the client device and in real-time or near real-time, an updated transfer interface, the updated transfer interface including a representation of the series of automated processing operations and identifying one of the processing operations in the series as a current processing operation, the representation of the current processing operation selectable to input a processing command causing the server computer system to send an electronic message to a system performing the current processing operation, the electronic message including a request for further details about the current processing operation;
	determining, in real-time or near real-time, that the current processing operation has completed and updating the stage state data to indicate that the current processing operation has completed and to indicate a next current processing operation; and
	responsive to determining that the current processing operation has been completed, , in real time or near real time, the representation of the next current processing operation as being selectable to input a processing command causing the server computer system to send an electronic message to a system performing the next current processing operation.

12. (Original)  The method of claim 11, wherein the first processing operation is performed by:
evaluating the message based on first defined criteria to determine whether the message passes the first processing operation or fails the first processing operation;
when the message fails the first processing operation:
		sending a notification to an administrator device; and
		upon receiving a release command from the administrator device, determining that the message has passed the first processing operation; and
when the message is determined to have passed the first processing operation:
		initiating the second processing operation for the message; and
		updating the stage state data to reflect that the second processing operation has been initiated.

13. (Original)  The method of claim 12, wherein the second processing operation is performed by:
evaluating the message based on second defined criteria to determine whether the message passes the second processing operation or fails the second processing operation;
when the message fails the second processing operation:
		repeatedly re-evaluating the message based on the second defined criteria until the message is determined to have passed the second processing operation; and
when the message is determined to have passed the second processing operation:
		initiating a third processing operation for the message; and
		updating the stage state data to reflect that the third processing operation has been initiated.

14. (Original)  The method of claim 11, wherein the message includes a free format message and wherein at least one of the processing operations in the series evaluates whether the message includes required data and wherein the message is determined to have failed that one of the processing operations when the message does not include the required data.

15. (Original)  The method of claim 11, wherein at least one of the processing operations in the series compares data in the message to a blacklist and wherein the message is determined to have failed that one of the processing operations when the data in the message corresponds to an entry in the blacklist.

16. (Original)  The method of claim 11, wherein at least one of the processing operations in the series performs a resource check for a transferor associated with the message by querying a database to identify available resources for the transferor and wherein the message is determined to have failed that one of the processing operations when the transferor is determined to have insufficient resources.

17. (Previously Presented)  The method of claim 11, further comprising:
receiving an indication of the processing command; and
performing a processing operation associated with the message based on the processing command.

18. (Original)  The method of claim 11, further comprising:
	sending, to a third-party server, a request for external processing data associated with the message; 
receiving, from the third-party server, the external processing data associated with the message; and
	sending, to the client device, an external processing indication based on the external processing data, wherein the client device is configured to update the transfer interface based on the external processing indication.

19. (Original)  The method of claim 18, wherein the external processing data indicates hop information for the message.

20. (Currently Amended)  A non-transitory computer readable storage medium comprising processor-executable instructions which, when executed, configure a processor to:
receive a message representing a request for a transfer;
perform a series of automated processing operations on the message, the processing operations including at least a first processing operation and a second processing operation;
while the series of automated processing operations are being performed:
	provide, to a client device associated with an authenticated entity, a transfer interface, the transfer interface including an interface element for selecting the transfer;
	receive an indication of a selection of the transfer; 
	in response to receiving the indication of the selection, retrieve stage state data, the stage state data indicating a current one of the automated processing operations in the series; 
	provide, to the client device and in real-time or near real-time, an updated transfer interface, the updated transfer interface including a representation of the series of automated processing operations and identifying one of the processing operations in the series as a current processing operation, the representation of the current processing operation selectable to input a processing command causing a server computer system to send an electronic message to a system performing the current processing operation, the electronic message including a request for further details about the current processing operation;
	determine, in real-time or near real-time, that the current processing operation has completed and update the stage state data to indicate that the current processing operation has completed and to indicate a next current processing operation; and
	responsive to determining that the current processing operation has been completed, , in real time or near real time, the representation of the next current processing operation as being selectable to input a processing command causing the server computer system to send an electronic message to a system performing the next current processing operation.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amended claims do not recite disabling the representation of the a processing operation, and the claims therefore overcome the 112 rejections.
Furthermore, based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application. No known reference, alone or in combination, would provide the invention of claims 1-20. Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the system, method, and apparatus performing the steps of receive, via the communications module, a message representing a request for a transfer; perform a series of automated processing operations on the message, the processing operations including at least a first processing operation and a second processing operation; while the series of automated processing operations are being performed: provide, via the communications module and to a client device associated with an authenticated entity, a transfer interface, the transfer interface including an interface element for selecting the transfer; receive, via the communications module, an indication of a selection of the transfer; in response to receiving the indication of the selection, retrieve stage state data, the stage state data indicating a current one of the automated processing operations in the series; provide, to the client device and in real-time or near real-time, an updated transfer interface, the updated transfer interface including a representation of the series of automated processing operations and identifying one of the processing operations in the series as a current processing operation, the representation of the current processing operation selectable to input a processing command causing the server computer system to send an electronic message to a system performing the current processing operation, the electronic message including a request for further details about the current processing operation; determine, in real-time or near real-time, that the current processing operation has completed and update the stage state data to indicate that the current processing operation has completed and to indicate a next current processing operation; and responsive to determining that the current processing operation has been completed, enable, in real time or near real time, the representation of the next current processing operation as being selectable to input a processing command causing the server computer system to send an electronic message to a system performing the next current processing operation, as claimed.
The closest art of record, US 20140279500 Al (“Larko”), discloses systems and methods for generating a transaction lifecycle output using a transaction lifecycle (TL) computer system are provided herein. The TL computer system includes a memory device for storing data and a processor in communication with the memory device. The processor is programmed to receive transaction data associated with a transaction being processed over a payment network. The transaction data includes authorization data, clearing data, and fraud data. The processor is also programmed to generate the transaction lifecycle output by processing the authorization data, the clearing data, and the fraud data. The transaction lifecycle output includes output data organized by pre-defined stages of the transaction.
The closest art of record, US 20160104133 Al (“Davis”), discloses methods and systems for remitting funds via a social networking system. More specifically, systems and methods described herein provide users the ability to remit funds to co-users utilizing social network profiles and notifications. Additionally, systems and methods described herein determine one or more risk levels for a remittance request based on a variety of social network factors.
The closest art of record, US 20130254089 A1 (“Kirby”), discloses a trading platform includes computer software modules and provides graphical user interfaces to handle the process of assessing credit risk, obtaining clearing certainty from a clearing member prior to trade execution, and providing notices of the existence or absence of clearing certainty with regard to particular trade requests.
The closest art of record, US 20080026359 Al (“O’ Malley”), discloses web pages in which buttons can be enabled or disabled for selection.

Reasons for Patent Eligibility 
The claimed invention recites limitations including: provide, to the client device and in real-time or near real-time, an updated transfer interface, the updated transfer interface including a representation of the series of automated processing operations and identifying one of the processing operations in the series as a current processing operation, the representation of the current processing operation selectable to input a processing command causing the server computer system to send an electronic message to a system performing the current processing operation, the electronic message including a request for further details about the current processing operation; determine, in real-time or near real-time, that the current processing operation has completed and update the stage state data to indicate that the current processing operation has completed and to indicate a next current processing operation; and responsive to determining that the current processing operation has been completed,  enable, in real time or near real time, the representation of the next current processing operation as being selectable to input a processing command causing the server computer system to send an electronic message to a system performing the next current processing operation.
These are meaningful limitations that amount to more than mere instructions to apply the judicial exception using generic computer components, and amount to more than adding insignificant extra-solution activity of mere data gathering and transmission of data.  These limitations, in combination, are indicative of a practical application.  Applicant’s remarks on page 14 of the Remarks filed 01/07/2022 are persuasive: 
“In Applicant's claimed subject matter, the transfer interface enables a representation of a current processing operation to be selectable and this allows a user to communicate directly with a system performing the current processing operation. Put another way, only the representation of the current processing operation is selectable... This avoids, for example, a user issuing notifications to a system that is no longer handling a transfer.  
The claims improve the transfer user interfaces through use of an updated transfer interface including a representation of the series of automated processing operations, the representation of the current processing operation selectable to input a processing command causing the server computer system to send an electronic message to a system performing the current processing operation, the electronic message including a request for further details about the current processing operation, and by enabling the representation of the next current processing operation as being selectable to input a processing command causing the server computer system to send an electronic message to a system performing the next current processing operation.  (See paragraph [0004] of the specification as originally filed "numerous servers may sometimes be involved in processing a transfer of resources. For example, in some instances, intermediary or correspondent banking servers may facilitate transactions." And paragraph [0005], "even internally at a particular bank, various servers may be engaged in order to process a transfer. Given the numerous computer systems that may be involved in processing a transfer, it can be difficult for a transferring party who configured a transfer to communicate with a system that is currently processing a transfer.").
Furthermore, as an ordered combination, the claim limitations are also not well-understood, routine, or conventional.
For the reasons stated above, claims 1-20 have been deemed to be patent eligible under 35 U.S.C. §101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694